

SECURITIES PURCHASE AGREEMENT
 
This Agreement (this “Agreement”) is made as of the 16th day of September, 2011
by and among RFG Acquisition II, Inc., a Delaware corporation having its offices
at c/o RainMaker Financial Group Inc., P.OX. Box 586, Orland Park, IL 60462 (the
“Company”) and Granite Investor Group, Inc. (the “Purchaser”).


W I T N E S S E T H:
 
WHEREAS, the Company and the Purchaser entered into an option agreement, dated
May 16, 2011 (the “Option Agreement”), pursuant to which, the Purchaser, for a
non-refundable deposit equal to $5,000 (the “Deposit Amount”) received an option
(the “Option”) to purchase a controlling interest in the Company for an
aggregate purchase price equal to $25,000.00 (the “Purchase Price”); and
 
WHEREAS, on July 20, 2011, the Purchaser exercised the Option in accordance with
the terms and provisions of the Option Agreement; and
 
WHEREAS, the Company desires to sell to the Purchaser and the Purchaser desires
to purchase from the Company an aggregate of 2,500,000 shares (the “Shares”) of
common stock, par value $.0001 per share (“Common Stock”) at the Purchase Price,
which shall represent all of the issued and outstanding shares of Common Stock
of the Company immediately after the consummation of the transactions
contemplated by this Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I


1.1.   Sale of the Shares and Change in Management.  Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements contained in this Agreement, at the Closing
(as hereinafter defined), the Company agrees to sell, assign, transfer and
deliver the Shares to the Purchaser and the Purchaser agrees to purchase the
Shares from the Company, for an aggregate purchase price equal to $25,000 (the
“Purchase Price”).
 
1.2.   Closing.  The purchase and sale of the Shares shall take place by
electronic communication or at such location as the parties may agree at a
closing (the “Closing”), to occur immediately following the execution and
delivery hereof.
 
1.3.  Deliveries.
 
(a)   On or prior to the Closing, the Company shall deliver the following to the
Purchaser:
 
 
(i)
a certificate representing the Shares purchased by the Purchaser, in the name of
the Purchaser, as shall be effective to vest in the Purchaser all right, title
and interest in the Shares;

 
 
(ii)
resignation letters executed by Richard F. Beston, Jr., John W. Branch and David
W. Matre pursuant to which (1) Mr. Beston shall resign as President and
director, effective on the date of the Closing (the “Closing Date”); (2) Mr.
Branch shall resign as Secretary of the Company and (3) Mr. Matre shall resign
as Chief Financial Officer of the Company, and all other officer positions of
the Company that they may hold effective as of the Closing Date;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
board consents of the Company increasing the size of the Board to two members,
appointing Barry F. Cohen as the Company’s President and a director effective on
the Closing Date and appointing Jared Stamell to serve as Secretary, Treasurer
and a director of the Company; and

 

 
(iv)
all such further assignments, conveyances, instruments and documents as shall be
necessary or advisable to carry out the transactions contemplated by this
Agreement.



(b)    At the Closing, the Purchaser shall deliver the following to the Company:
 

 
(i)
an aggregate amount equal to the difference between the Purchase Price and the
Deposit Amount; and

 

 
(ii)
all such further assignments, conveyances, instruments and documents as shall be
necessary or advisable to carry out the transactions contemplated by this
Agreement.

 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY


The Company hereby makes the following representations and warranties to and
covenants with the Purchaser:
 
2.1.   The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company has all necessary
power and authority:  (i) to conduct its business in the manner in which its
business is currently being conducted; (ii) to own and use its assets in the
manner in which its assets are currently owned and used; and (iii) to perform
its obligations under all its obligations under all contracts, agreements,
arrangements or understandings (the “Company Contracts”).  The Company is not
and has not been required to be qualified, authorized, registered or licensed to
do business as a foreign corporation in any jurisdiction. The Company has no
subsidiaries.  The Company does not own any controlling interest in any business
entity and has never owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity or other financial interest in,
any business entity.  The Company has not agreed and is not obligated to make
any future investment in or capital contribution to any business
entity.  Neither the Company nor any of the stockholders of the Company has ever
approved, or commenced any action, suit or legal proceeding or made any
election, in either case, contemplating the dissolution or liquidation of the
Company’s business or affairs.
 
2.2.   The Company has delivered to Purchaser accurate and complete (through the
date hereof) copies of: (i) the certificate of incorporation and bylaws,
including all amendments thereto, of the Company; (ii) the stock records of the
Company; and (iii) the minutes and other records of the meetings and other
proceedings (including any actions taken by written consent or otherwise without
a meeting) of the holders of all securities of the Company, the board of
directors of the Company and all committees of the board of directors of the
Company (the items described in the foregoing clauses “(i)”, “(ii)” and “(iii)”
of this Section 2.2 (collectively referred to herein as the “Company
Documents”).  There have been no formal meetings held of, or corporate actions
taken by, the stockholders of the Company, the board of directors of the Company
or any committee of the board of directors of the Company that are not fully
reflected in the Company Documents.  There has not been any violation of any of
the Company Documents, and at no time has the Company taken any action that is
inconsistent in any material respect with the Company Documents.  The books of
account, stock records, minute books and other records of the Company are
accurate, up-to-date and complete in all material respects, and have been
maintained in accordance with requirements of law and prudent business
practices.
 
 
-2-

--------------------------------------------------------------------------------

 
2.3.   The authorized capital stock of the Company consists of: (i) 100,000,000
shares of Common Stock, of which 2,500,000 shares are issued and outstanding and
(ii) 10,000,000 shares of preferred stock, par value $0.0001 per share, of which
none are issued and outstanding.
 
(a) All of the outstanding shares of the Company capital stock have been duly
authorized and validly issued and are fully paid and nonassessable.  All of the
outstanding shares of capital stock of the Company and all of the outstanding
subscriptions, options, calls, warrants or rights (whether or not currently
exercisable) to acquire any shares of capital stock or other securities of the
Company have been issued in compliance with all applicable federal and state
securities laws and other applicable requirements of law and all requirements
set forth in the Company Documents.  No shares of capital stock or other
securities of the Company are subject to a repurchase option in favor of the
Company.
 
 
(b)  There are no: (i) outstanding subscriptions, options, calls, warrants or
rights (whether or not currently exercisable) to acquire any shares of capital
stock of the Company or other securities of the Company; (ii) outstanding
securities, notes, instruments or obligations that are or may become convertible
into or exchangeable for any shares of capital stock of the Company or other
securities of the Company; (iii) outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the capital stock of the
Company; (iv) contracts under which the Company is or may become obligated to
sell, transfer, exchange or issue any shares of capital stock of the Company or
any other securities of the Company except that certain Repurchase Agreement by
and among the Company and Richard F. Beston, Jr. and John W. Branch, dated as of
the date of this Agreement; (v) agreements, voting trusts, proxies or
understandings with respect to the voting, or registration under the Securities
Act of 1933, as amended (the “Securities Act”), or any shares of the Company; or
(vi) conditions or circumstances that may give rise to or provide a basis for
the assertion of a claim by any individual or entity to the effect that such
individual or entity is entitled to acquire or receive any shares of the Company
Common Stock or any shares of the capital stock or other securities of the
Company.
 
2.4.   The Company has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by the Company of this Agreement has been duly and validly
authorized by all necessary action and no further consent or authorization on
the part of the Company, its board of directors or its stockholders is
required.  This Agreement constitutes, and upon execution and delivery thereof
by the Company, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 
2.5.   Neither the execution, delivery or performance of this Agreement, nor the
performance of the Company of its obligations hereunder will directly or
indirectly (with or without notice or lapse of time) cause, constitute, or
conflict with or result in (i) any breach or violation, or give rise to a right
of termination, cancellation or acceleration or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, mortgage or any other agreement or instrument to
which the Company or its stockholders are a party; (ii) result in a violation of
any of the provisions of the Company Documents; (iii) result in a violation of,
or give any governmental body or agency or other individual or entity the right
to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy or obtain any relief under any, requirement of law or
judicial or administrative order to which the Company is subject.
 
 
-3-

--------------------------------------------------------------------------------

 
2.6.   The Company has filed all reports required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, since
inception (the foregoing materials, together with all documents or reports filed
by the Company under the Exchange Act that were not required to be filed, being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement, the “Disclosure Materials”).
 
(a) The SEC Reports (i) at the time filed, complied in all material respects
with the applicable requirements of law and the SEC and (ii) did not, at the
time they were filed (or, if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such amended or subsequent filing or, in
the case of registration statements, at the effective date thereof) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in such SEC Reports or necessary in order to make the statements in
such SEC Reports, in light of the circumstances under which they were made, not
misleading. To the best of the Company’s knowledge, each offering or sale of
securities by the Company (i) was either registered under the Securities Act or
made pursuant to a valid exemption from registration, (ii) complied in all
material respects with the applicable requirements of law and the SEC, and (iii)
was made pursuant to offering documents which did not, at the time of the
offering (or, in the case of registration statements, at the effective date
thereof) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in the offering documents or necessary in
order to make the statements in such documents not misleading.  The Company has
delivered or made available to the Purchaser all comment letters received by the
Company from the staff of the SEC and all responses to such comment letters by
or on behalf of the Company with respect to all filings under the Securities Act
or the Exchange Act. The Company’s principal executive officer and principal
financial officer (and Company’s former principal executive officers and
principal financial officers, as applicable) have made the certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and the rules and regulations of the Exchange Act
thereunder with respect to the SEC Reports filed by Company under the Exchange
Act (the “Exchange Act Reports”) to the extent such rules or regulations applied
at the time of the filing.  For purposes of the preceding sentence, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes–Oxley Act.  Such certifications contain no
qualifications or exceptions to the matters certified therein and have not been
modified or withdrawn; and neither the Company nor any of its officers has
received notice from any governmental body or agency questioning or challenging
the accuracy, completeness, content, form or manner of filing or submission of
such certifications. The Company is not a “Business Combination Shell Company”
as such term is defined under Rule 405 of the Securities Act.
 
(b) The financial statements of the Company included in the SEC Reports (the
“Company Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  The Company Financial
Statements have been prepared in accordance with GAAP, except as may be
otherwise specified in the Company Financial Statements or the notes thereto,
and fairly present in all material respects the assets, liabilities, financial
position and results of operations of Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
 
-4-

--------------------------------------------------------------------------------

 
(c)      Each of Company’s independent public accountants, which have expressed
their opinion with respect to the financial statements of the Company included
in the Exchange Act Reports (including the related notes), is and have been
throughout the periods covered by such Company Financial Statements, registered
public accounting firms with respect to the Company within the meaning of all
applicable laws and regulations and is registered with the Public Company
Accounting Oversight Board.  With respect to the Company, the Company’s
independent public accountants are not and have not been in violation of auditor
independence requirements of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith.  None of the non-audit services
performed by Company’s independent public accountants for the Company were
prohibited services under the Sarbanes-Oxley Act and all such services were
pre-approved in advance by the Company’s audit committee in accordance with the
Sarbanes-Oxley Act.
 
(d)      The Company maintains disclosure controls and procedures required by
Rule 13a-15(b) or 15d-15(b) under the Exchange Act; such controls and procedures
are effective to ensure that all material information concerning the Company is
made known on a timely basis to the principal executive officer and the
principal financial officer.  The Company has delivered to the Purchaser copies
of, all written descriptions of, and all policies, manuals and other documents
promulgating such disclosure controls and procedures.  The Company and, to the
Best Knowledge (as defined below) of the Company, its directors and executive
officers, have complied at all times with Section 16(a) of the Exchange Act,
including the filing requirements thereunder to the extent applicable
 
2.7.   Since June 30, 2011 (the “Balance Sheet Date”), the Company has conducted
its business as ordinarily conducted consistent with past practice and there has
not occurred any change, event or condition (whether or not covered by
insurance) that has resulted in, or would reasonably be expected to result in
any material adverse effect on the Company.
 
(a)      Since the Balance Sheet Date, the Company has not issued, transferred,
sold, encumbered or pledged the Common Stock, shares of or other securities
(including securities convertible into or exchangeable for, or options or rights
to acquire, shares of Common Stock or other securities) of the Company.
 
(b)      Since the Balance Sheet Date, the Company has not entered into or
amended any (i) employment agreements or any other type of employment
arrangements, (ii) severance or change of control agreements or arrangements, or
(iii) deferred compensation agreements or arrangements. There is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
Company’s Best Knowledge (as defined below), threatened against the Company or
any of its properties or any of its officers or directors (in their capacities
as such).  There is no judgment, decree or order against the Company that could
prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement.  The term “Best Knowledge” of the Company shall mean and include (i)
actual knowledge and (ii) that knowledge which a prudent businessperson would
reasonably have obtained in the management of such Person’s business affairs
after making due inquiry and exercising the due diligence which a prudent
businessperson should have made or exercised, as applicable, with respect
thereto.  Actual or imputed knowledge of any director or officer or the Company
shall be deemed to be knowledge of the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
2.8.   The Company is selling the Shares to the Purchaser without registration
pursuant to the exemptions afforded the Company under Section 4(2) of the
Securities Act, as amended, and will take any and all actions to make such
exemption available. No registration under the securities laws of any state is
required for the offer and sale of the Shares by the Company to the Purchaser as
contemplated hereby.
 
2.9.   There are no claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Company)
pending or, to the Company’s Best Knowledge, threatened against the Company or
any of its assets, at law or in equity or by or before any governmental entity
or in arbitration or mediation.  No bankruptcy, receivership or debtor relief
proceedings are pending or, to the Company’s Best Knowledge, threatened against
the Company.  The Company is not subject to or in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality.
 
2.10.   The Company has complied with, is not in violation of, and has not
received any notices of violation with respect to, any federal, state, local or
foreign law, judgment, decree, injunction or order, applicable to it, the
conduct of its business, or the ownership or operation of its
business.    References in this Agreement to “Laws” shall refer to any laws,
rules or regulations of any federal, state or local government or any
governmental or quasi-governmental agency, bureau, commission, instrumentality
or judicial body (including, without limitation, any federal or state securities
law, regulation, rule or administrative order).
 
2.11.   The Company has properly filed all tax returns required to be filed and
has paid all taxes shown thereon to be due.  To the Best Knowledge of the
Company, all tax returns previously filed are true and correct in all material
respects.
 
2.12.   Richard F. Beston, Jr. is the President and sole director of the
Company. John W. Branch is the Secretary of the Company. David W. Matre is the
Chief Financial Officer of the Company.  The Company has no other officers,
directors or employees.
 
2.13.   All of the business and financial transactions of the Company have been
fully and properly reflected in the books and records of the Company in all
material respects and in accordance with generally accepted accounting
principles consistently applied.
 
2.14.   The Company will use the Purchase Price to repurchase all of the shares
of Common Stock of the Company issued and outstanding immediately prior to the
Closing of the transaction contemplated by this Agreement.


ARTICLE III
REPRESENTATION AND WARRANTIES OF THE PURCHASER


The Purchaser, hereby represents and warrants, as of the date hereof, to the
Company as follows:
 
3.1.   Organization; Authority.  Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has full right, corporate or partnership power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
each Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Purchaser.  This Agreement
has been duly executed by the Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against them in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
-6-

--------------------------------------------------------------------------------

 
3.2.   Own Account.  The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
or his own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understanding with any other
persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law. The
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.
 
3.3.   Purchaser Status.  At the time the Purchaser was offered the Shares, it
was, and as of the date hereof is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.
 
3.4.   Experience of Purchaser.  The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment.  The
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.
 
3.5.   General Solicitation.  The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
3.6.   Access to Information.  The Purchaser has been afforded the opportunity
to examine all books, records, and agreements of the Company and to ask
questions of the Company’s senior management and to obtain additional
information necessary to verify the accuracy of the information supplied or to
which the Purchaser had access. The Purchaser has also been afforded the
opportunity to ask questions of the Company’s senior management to obtain any
further information reasonably available to the Company which the Purchaser has
requested in connection with its decision to purchase the Shares. The Purchaser
has conducted what it deems to be an adequate investigation of the business,
finances, and prospects of the Company, and it is satisfied with the results of
its investigation. The Purchaser also acknowledge that concurrently with the
transactions contemplated by this Agreement the Company may repurchase or issue
and sell shares of the Common Stock of the Company at a per share purchase price
that may differ from the Purchase Price.
 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
TERMINATION


4.1.   Termination by Mutual Agreement.  This Agreement may be terminated at any
time by mutual consent of the parties hereto prior to the Closing, provided that
such consent to terminate is in writing and is signed by each of the parties
hereto.
 
ARTICLE V
MISCELLANEOUS


5.1.   Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
5.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
5.3.   Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
5.3.  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 
If to the Company: 
RFG Acquisition II Inc.

c/o RainMaker Financial Group Inc.
P.O. Box 586
Orland Park, IL 60462
Phone: (312) 286-4826


With a copy to: 
Richardson & Patel LLP

750 Third Avenue
9th Floor
New York, NY 10017
Phone: 212-869-7000
Fax: (917) 677-8165


If to the Purchaser: 
Granite Investor Group Inc.

One Liberty Plaza, 35th Floor
New York, NY 10006
Attn: Jared Stamell


 
-8-

--------------------------------------------------------------------------------

 
Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
5.4    Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.
 
5.5.   Waiver of Jury Trial.  Each party hereby expressly waives any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which may arise out of or in any way
be connected with this Agreement or any of the other documents.
 
5.6.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.
 
5.7.   Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
5.8.  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
5.9.    No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
5.10.   Headings.  The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.
 


[Remainder of this page intentionally left blank.]


 
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



   
RFG ACQUISITION II INC.
               
By:   /s/ Richard F. Beston, Jr.
   
         Richard F. Beston, Jr., President
                     
GRANITE INVESTOR GROUP INC.
               
By:   /s/ Jared Stamell
   
         Jared Stamell, Secretary and Treasurer
     

 
 
 
-10-

--------------------------------------------------------------------------------

 